Exhibit 10.10
 
______________________________________________________________________________
 
 
INVESTORS AND REGISTRATION RIGHTS AGREEMENT
 
by and among
 
EDGEN GROUP INC.
 
and
 
THE INVESTORS NAMED HEREIN
 
Dated as of May 2, 2012
 


______________________________________________________________________________
 
 
 

--------------------------------------------------------------------------------

 


1.
Definitions 
1

 
2.
Registrable Securities 
4

 
3.
180 Day Registration 
4

 
4.
Incidental Registration 
5

 
 
(a)
Right to Include Registrable Securities 
5

 
 
(b)
Priority in Incidental Registrations 
6

 
 
(c)
Expenses 
6

 
 
(d)
Liability for Delay 
6

 
 
(e)
Participation in Underwritten Registrations 
6

 
5.
Demand Registration 
7

 
 
(a)
Right to Demand Registration 
7

 
 
(b)
Number of Demand Registrations 
7

 
 
(c)
S-3 Registrations 
7

 
 
(d)
Requests for Shelf Registration 
7

 
 
(e)
Priority on Demand Registration 
8

 
6.
Registration Procedures 
9

 
7.
Indemnification 
11

 
 
(a)
Indemnification by the Company 
11

 
 
(b)
Indemnification by the Investors Holding Registrable Securities Which Are
Registered 
12

 
 
(c)
Conduct of Indemnification Proceedings 
12

 
 
(d)
Contribution 
13

 
8.
Restrictions on Public Sale by the Company and Others 
14

 
9.
Public and Underwritten Offerings 
14

 
10.
Rights in Respect of the Board 
14

 
11.
Limitation on Subsequent Registration Rights 
15

 
12.
Miscellaneous 
15

 
 
(a)
Amendment; Waiver 
15

 
 
(b)
Addresses and Notices 
15

 
 
(c)
Further Action 
16

 
 
(d)
Binding Nature; Successors and Assigns; Appointment of Representative16

 
 
(e)
No Third Party Beneficiaries 
17

 
 
(f)
Interpretation 
17

 
 
 

--------------------------------------------------------------------------------

 
 
 
(g)
Severability 
18

 
 
(h)
Integration 
18

 
 
(i)
Governing Law 
18

 
 
(j)
Submission to Jurisdiction; Waiver of Jury Trial 
18

 
 
(k)
Counterparts 
19

 
 
(l)
Remedies 
19

 
 
(m)
Current Public Information 
20

 
 
(n)
Recapitalization, Exchange, Etc 
20

 
 
iii

--------------------------------------------------------------------------------

 
DEFINED TERMS
180 Day Registration
1, 5
Affiliate
1
Agreement
1
B&L
1
Business Day
2
Class A Common Stock
1, 2
Class B Common Stock
1, 2
Company
1, 2
Confidential Information
2
Damages
12
Demand Registration
2, 7
Demand Registration Request
2, 7
EDG
1, 2
EM II LP
1, 2
Exchange Act
2
Exchange Agreements
1, 2
Exchanges
1, 2
Incidental Registration
2, 6
Initial Public Offering
1, 2
Investor
1
Investors
1, 3
Notice
3, 5
Parties
3
Person
3
Prospectus
3
Public Offering
3
Registrable Securities
3
Registration Expenses
3
Registration Statement
3
Representative
4, 14
S-3 Registration
7
S-3 Registration Request
7
Sale Transaction
4, 16
Securities
4
Securities Act
4
Shelf Registration Statement
4, 8
Shelf Request
4, 8
Special Registration Statement
5
Threshold Amount
5, 14
Underwritten Offering
5
Underwritten Registration
5

 
iv

--------------------------------------------------------------------------------

 
 
INVESTORS AND REGISTRATION RIGHTS AGREEMENT
 
THIS IS AN INVESTORS AND REGISTRATION RIGHTS AGREEMENT, dated as of May 2, 2012
(the “Agreement”), by and among Edgen Group Inc., a Delaware corporation (the
“Company”), Edgen Murray II, L.P., a Delaware limited partnership (“EM II LP”),
and Bourland & Leverich Holdings LLC, a Delaware limited liability company
(“B&L” and, together with EM II LP, the “Investors” ).  Each of the Investors
are sometimes referred to herein individually as an “Investor”.
 
WHEREAS, on the date hereof the Company is consummating an initial public
offering (the “Initial Public Offering”) of its Class A Common Stock, par value
$0.0001 per share (the “Class A Common Stock”);
 
WHEREAS, pursuant to two separate exchange agreements (the “Exchange
Agreements”) each Investor shall have the right from time to time to exchange
one (1) share of the Company’s Class B Common Stock, par value $0.0001 per share
(the “Class B Common Stock”), together with one (1) membership unit of EDG
Holdco LLC (“EDG”), for one (1) share of Class A Common Stock (the “Exchanges”);
 
WHEREAS, the parties hereto desire to provide for certain registration rights
with respect to the Class A Common Stock, as well as certain board observer
rights, all on the terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Definitions.
 
As used in this Agreement, the following capitalized terms shall have the
following meanings:
 
“180 Day Registration” has the meaning set forth in Section 3(a) of this
Agreement.
 
 “Agreement” has the meaning set forth in the Preamble to this Agreement.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the Rules promulgated
under the Exchange Act.
 
“B&L” has the meaning set forth in the Preamble to this Agreement.
 
“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.
 
“Class A Common Stock” has the meaning set forth in the Preamble to this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
“Class B Common Stock” has the meaning set forth in the Preamble to this
Agreement.
 
“Company” has the meaning set forth in the Preamble of this Agreement.
 
“Confidential Information” means any information concerning the Company and its
current or future subsidiaries or the financial condition, business, operations
or prospects of the Company and its current or future subsidiaries furnished to
an Investor pursuant to Section 10(a); provided that the term “Confidential
Information” does not include information that (i) is or becomes generally
available to the public other than as a result of a disclosure by the Investor
in violation of this Agreement, (ii) is or was available to the Investor on a
non-confidential basis or (iii) was or becomes available to the Investor from a
source other than the Company.
 
“Demand Registration” has the meaning set forth in Section 5(a) of this
Agreement.
 
“Demand Registration Request” has the meaning set forth in Section 5(a) of this
Agreement.
 
“EDG” has the meaning set forth in the Preamble to this Agreement.
 
“EM II LP” has the meaning set forth in the Preamble to this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.
 
“Exchange Agreements” has the meaning set forth in the Preamble to this
Agreement.
 
“Exchanges” has the meaning set forth in the Preamble of this Agreement.
 
“Incidental Registration” has the meaning set forth in Section 4(a)(1) of this
Agreement.
 
“Initial Public Offering” has the meaning set forth in the Preamble to this
Agreement.
 
“Investors” has the meaning set forth in the Preamble of this Agreement.
 
“Notice” has the meaning set forth in Section 4(a)(1) of this Agreement.
 
“Parties” means the Investors and the Company.
 
“Person” means an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof or any other entity of any kind.
 
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.
 
 
2

--------------------------------------------------------------------------------

 
“Public Offering” means a successfully completed firm commitment underwritten
public offering pursuant to an effective registration statement under the
Securities Act (other than a Special Registration Statement) in respect of the
offer and sale of Securities of the Company for the account of the Company.
 
“Registration Expenses” means the costs and expenses of all registrations and
qualifications under the Securities Act, and of all other actions the Company is
required to take in order to effect the registration of Registrable Securities
under the Securities Act pursuant to this Agreement (including all federal and
state registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company and the fees and expenses of the Company’s independent
public accountants (including the expenses of any special audit and “cold
comfort” letters required by or incident to such registration)) other than the
costs and expenses of any Investor whose Registrable Securities are to be
registered pursuant to this Agreement comprising underwriters’ commissions,
brokerage fees, transfer taxes and the fees and expenses of any accountants or
other representatives retained by any Investor; provided, however, that the term
“Registration Expenses” shall include the fees and expenses of one counsel for
the Investors designated by the Investor holding a majority of Registrable
Securities being registered, or proposed to be registered, in any offering that
is the subject of this Agreement.
 
“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 
“Registrable Securities” means (i) the Class A Common Stock delivered or
deliverable to the Investors pursuant to the Exchange Agreements, (ii) any other
Security of the Company or any successor thereto (including, without limitation,
security of an entity resulting from a reorganization or recapitalization of the
Company) into which any such shares of Class A Common Stock are converted or for
which any such shares of Class A Common Stock are exchanged and (iii) any other
Securities issued or issuable directly or indirectly with respect to the
Securities referred to in clauses (i) or (ii) above by way of a dividend,
distribution or equity split or in connection with an exchange or a combination
of equity interests, recapitalization, reclassification, merger, consolidation
or other reorganization.  For purposes of this Agreement; provided that the term
“Registrable Securities” shall not include securities of an Investor that would
otherwise constitute Registrable Securities when (a)(x) a Registration Statement
covering such securities has been declared effective under the Securities Act by
the SEC and such securities have been disposed of pursuant to such effective
Registration Statement and (y) such Investor is not an affiliate (as defined in
Rule 144 under the Securities Act) of the Company, (b) the entire amount of such
securities proposed to be sold by such Investor in a single sale constitutes
less than 1% of the then outstanding shares of Class A Common Stock or (c) such
securities have been sold in a sale made pursuant to Rule 144 under the
Securities Act and such Investor is not an affiliate (as defined in Rule 144
under the Securities Act) of the Company.
 
 
3

--------------------------------------------------------------------------------

 
“Representative” has the meaning set forth in Section 10(a) of this Agreement.
 
“Sale Transaction” has the meaning set forth in Section 11(d)(ii) of this
Agreement.
 
“Securities” means (i) any Class B Common Stock, (ii) Class A Common Stock,
(iii) any other equity security of the Company or any successor thereto
(including, without limitation, security of an entity resulting from a
reorganization or recapitalization of the Company) and (iv) any other equity
securities issued or issuable directly or indirectly with respect to the
securities referred to in clauses (i) (ii) or (iii) above by way of a dividend,
distribution or equity split or in connection with an exchange or a combination
of equity interests, recapitalization, reclassification, merger, consolidation
or other reorganization.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.
 
“Shelf Request” has the meaning set forth in Section 5(d) of this Agreement.
 
“Shelf Registration” has the meaning set forth in Section 5(d) of this
Agreement.
 
“Shelf Registration Statement” has the meaning set forth in Section 5(d) of this
Agreement.
 
“Special Registration Statement” means a registration statement on Form S-8 or
S-4 or any similar or successor form or any other registration statement
relating to an exchange offer or an offering of securities solely to the
Company’s employees or security holders or to security holders of a corporation
or other entity being acquired by, or merged with, the Company or used to offer
or sell a combination of debt and equity securities of the Company in which (i)
not more than 10% of the gross proceeds from such offering is attributable to
the equity securities and (ii) after giving effect to such offering, the Company
does not have a class of equity securities required to be registered under the
Securities Exchange Act of 1934, as amended.
 
“Threshold Amount” has the meaning set forth in Section 10(a) of this Agreement.
 
“Underwritten Registration” or “Underwritten Offering” means a registration in
which securities of the Company are sold to an underwriter for reoffering to the
public.
 
2.           Registrable Securities.  The securities entitled to the benefits of
this Agreement are the Registrable Securities.
 
3.           180 Day Registration.
 
(a)           The Company shall use its best efforts to cause to be declared
effective under the Securities Act, on or prior to October 29, 2012, a
registration statement relating to the following (“180 Day Registration”): all
Registrable Securities to be delivered to the Investors by the Company in
respect of the Exchanges pursuant to the Exchange Agreements (including the
transactions constituting the Exchanges) and all other Registrable Securities of
the Investors.  At any time prior to the filing of the registration statement
relating to the 180 Day Registration, the Investors may, at their option, make a
Shelf Request (as defined below) and elect to have the Company file a Shelf
Registration Statement (as defined below) covering both the 180 Day Registration
and the subsequent resale by the Investors pursuant to Rule 415 of the
Securities Act of all Registrable Securities to be delivered to the Investors by
the Company in respect of the Exchanges pursuant to the Exchange Agreements and
all other Registrable Securities of the Investors.
 
 
4

--------------------------------------------------------------------------------

 
(b)           The Company shall be liable for and pay all Registration Expenses
in connection with any 180 Day Registration, regardless of whether such
registration is effected.
 
4.           Incidental Registration.
 
(a)           Right to Include Registrable Securities.  Without in any way
limiting the provisions of Section 3, if at any time after completion of the
Initial Public Offering, the Company proposes to register any offer or sale of
its Securities under the Securities Act (other than on a Special Registration
Statement, but expressly including a Demand Registration pursuant to Section
5(a) hereof, an S-3 Registration under Section 5(c) hereof or a Shelf
Registration under Section 5(d) hereof), whether or not for sale for its own
account on a form and in a manner which would permit registration of the
Registrable Securities held by the Investors for sale to the public under the
Securities Act, it will give at least 15 Business Days prior written notice (the
“Notice”) to all Investors of its intention to file a registration statement
under the Securities Act and of each Investor’s rights under this
Section 4.  Upon the written request of any Investor made within 10 Business
Days of the date of the Notice (which request shall specify the aggregate number
of the Registrable Securities to be registered and will also specify the
intended method of disposition thereof), the Company will use its best efforts
to effect the registration under the Securities Act of the offer and sale of all
Registrable Securities which the Company has been so requested to register by
the applicable Investor (an “Incidental Registration”), to the extent required
to permit the public disposition (in accordance with such intended methods
thereof) of the Registrable Securities subject to such requests; provided,
however, that (i) if, any time after giving written notice of its intention to
register the offer and sale of Securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register the Company’s Securities, the
Company shall give written notice of such determination to each Investor and,
thereupon, shall be relieved of its obligation to register any offer and sale of
Registrable Securities in connection with such registration (but not from its
obligation to pay the Registration Expenses in connection therewith), (ii) if a
registration undertaken pursuant to this Section 4 shall involve an Underwritten
Offering, any Investor requesting to be included in such registration may elect,
in writing any time prior to the effective date of the registration statement
filed in connection with such registration, not to register the offer and sale
of such Investor’s Registrable Securities in connection with such registration,
and (iii) if, at any time after the 180-day or shorter period specified in
Section 6(b), the sale of the Securities has not been completed, the Company may
withdraw from the registration on a pro rata basis (based on the number of
Registrable Securities requested by each Investor to be subject to such
registration) of the offer and sale of the Registrable Securities of which the
Company has been requested to register and which have not been sold.
 
 
5

--------------------------------------------------------------------------------

 
(b)           Priority in Incidental Registrations.  If a registration pursuant
to Section 4(a) (other than a Demand Registration, S-3 Registration or Shelf
Registration, it being understood the priority for such registrations is set
forth in Section 5(e)) involves an Underwritten Offering and the managing
underwriter or underwriters advise the Company in writing that, in its or their
opinion, the total number of Securities to be included in such registration,
including the Registrable Securities requested to be included pursuant to this
Section 4, exceeds the maximum number of Securities specified by the managing
underwriter or underwriters that may be distributed without materially and
adversely affecting the price, timing or distribution of such Securities, then
the Company shall include in such registration only such maximum number of
Registrable Securities which, in the reasonable opinion of such underwriter or
underwriters, can be sold in the following order of priority:  (i) first, all
of  the Securities that the Company proposes to sell for its own account, if
any, and (ii) second, the Registrable Securities of the Investor(s) that are
requested to be included in such Incidental Registration.  To the extent that
the Registrable Securities to be included in the Incidental Registration must be
allocated among the Investor(s) pursuant to clause (ii) above, such Registrable
Securities shall be allocated pro rata among the Investors based on the relative
number of Registrable Securities then owned by such Investors; provided,
however, that if the Incidental Registration is an Underwritten Offering, the
managing underwriter or underwriters may select Registrable Securities for
inclusion in such Incidental Registration from the Investors on a basis other
than such pro rata basis if, in the reasonable opinion of such underwriter or
underwriters, selection on such other basis would be material to the success of
the offering.
 
(c)           Expenses.  The Company will pay all Registration Expenses in
connection with any registration of Registrable Securities requested pursuant to
this Section 4.
 
(d)           Liability for Delay.  The Company shall not be held responsible
for any delay in the filing or processing of a registration statement which
includes any Registrable Securities due to requests by Investors pursuant to
this Section 4 nor for any delay in requesting the effectiveness of such
registration statement.
 
(e)           Participation in Underwritten Registrations.  No Investor may
participate in any Underwritten Registration hereunder unless such Investor (i)
agrees to sell his, her or its Registrable Securities on the basis provided in
any underwriting arrangements approved by the persons who have selected the
underwriter and (ii) accurately completes in a timely manner and executes all
questionnaires, powers of attorney, escrow agreements, underwriting agreements
and other documents customarily required under the terms of such underwriting
arrangements; provided, however, that no Investor will be required to provide
representations and warranties or indemnities or otherwise become subject to
liabilities or obligations in any such underwriting agreement that are not
customary for investors of its type in such transaction.
 
5.           Demand Registration.
 
(a)           Right to Demand Registration.  Subject to Section 5(b) below, each
Investor shall be entitled to make a written request (a “Demand Registration
Request”) (which Demand Registration Request shall specify the intended number
of Registrable Securities to be disposed of by such Investor and the intended
method of disposition thereof) to the Company for registration with the
Commission under and in accordance with the provisions of the Securities Act of
the offer and sale of all or part of the Registrable Securities owned by them (a
“Demand Registration”).
 
 
6

--------------------------------------------------------------------------------

 
(b)           Number of Demand Registrations.  Each Investor shall be entitled
to make three Demand Registration Requests under Section 5(a) above provided
that no such Demand Registration Request is made within six months of any Demand
Registration.  In any Demand Registration, all Registration Expenses shall be
borne by the Company.
 
(c)           S-3 Registrations.  In addition to the rights under paragraph (a)
above and without in any way limiting the rights of the Investors under Section
5(d) below, upon written request (a “S-3 Registration Request”) of an Investor,
the Company shall use its best efforts to effect the registration of all or part
of the Registrable Securities held by the Investor making a request pursuant to
this paragraph (c) (a “S-3 Registration”); provided, however, that the Company
shall be obligated to use best efforts to effect a registration requested
pursuant to this paragraph (c) only if the Company is then eligible to file the
related registration statement on Form S-3 (or any successor form) under the
Securities Act.  Each Investor shall be entitled to make an unlimited number of
S-3 Registration Requests.  The Company shall pay all Registration Expenses
related to each registration requested pursuant to this Section 5(c).  If and to
the extent that any Investor shall have, at the time of delivery of the written
request referred to in this paragraph, no present intention of selling or
distributing such Registrable Securities, the Company shall be obligated to
effect the registration of such Registrable Securities of such Investor only if
and to the extent, in each case, that such registration is at the time permitted
by the applicable statutes or rules and regulations thereunder or the practices
of the governmental authority concerned.
 
(d)           Requests for Shelf Registration.  At any time after the date
hereof, upon the written request of an Investor (each such request, a “Shelf
Request”), the Company shall use best efforts to, as promptly as practicable,
file a registration statement (which, if permitted, shall be an “automatic shelf
registration statement” as defined in Rule 405 under the Securities Act) on Form
S-3 providing for the resale pursuant to Rule 415 from time to time of all or
part (as specified in the written request of the applicable Investor) of the
Registrable Securities held by such Investor (a “Shelf Registration”) (including
the prospectus, amendments and supplements to the shelf registration statement
or prospectus, including pre- and post-effective amendments, all exhibits
thereto and all material incorporated by reference or deemed to be incorporated
by reference, if any, in such shelf registration statement, the “Shelf
Registration Statement”).  Without in any way limiting the rights of the
Investors under Section 5(c) above, if the Company files any Shelf Registration
Statement for its own benefit or for the benefit of the holders of any of its
securities other than an Investor, the Company agrees that it shall use its best
efforts to include in such Shelf Registration Statement such disclosures as may
be required by Rule 430B under the Securities Act in order to ensure that the
Investors may be added to such Shelf Registration Statement at a later time
through the filing of a prospectus rather than a post-effective amendment.  The
Company shall use best efforts to cause the Shelf Registration Statement to be
declared effective by the SEC as promptly as practicable following such
filing.  The Company shall maintain the effectiveness of the Shelf Registration
Statement for the maximum period permitted by SEC rules.  Notwithstanding the
foregoing, to the extent any Investor makes a Shelf Request prior to the Company
being eligible to register Registrable Securities on Form S-3 (or a successor
form) such that the Shelf Registration Statement is not on Form S-3 (or a
successor form), such Shelf Request shall be deemed to be a Demand Registration
Request for the purposes of Section 5(b) of this Agreement unless such Shelf
Request is made pursuant to Section 3(a) above.
 
 
7

--------------------------------------------------------------------------------

 
(e)           Priority on Demand Registration.  If any of the Registrable
Securities subject to a Demand Registration, an S-3 Registration or a Shelf
Registration are to be sold in a firm commitment Underwritten Offering and the
managing underwriter or underwriters of a Demand Registration, an S-3
Registration or a Shelf Registration advise the Company and the Investors in
writing that in its or their opinion the number of Securities proposed to be
sold in such Demand Registration, S-3 Registration or Shelf Registration exceeds
the maximum number of shares specified by the managing underwriter that may be
distributed without materially and adversely affecting the price, timing or
distribution of the Registrable Securities, the Company shall include in such
registration only such maximum number of Registrable Securities which, in the
reasonable opinion of such managing underwriter can be sold in the following
order of priority:  (i) first, the Registrable Securities requested to be
included in such Demand Registration, S-3 Registration or Shelf Registration, as
the case may be, by the Investors pursuant to this Section 5(e) and the other
Investors pursuant to Section 4 and (ii) second, the Securities to be offered by
the Company in such Demand Registration, S-3 Registration or Shelf
Registration.  To the extent that the Registrable Securities to be included in
the Demand Registration, S-3 Registration or Shelf Registration must be
allocated among the Investors pursuant to clause (i) above, such Registrable
Securities shall be allocated pro rata among the Investors based on the relative
number of Registrable Securities then actually owned by the Investors; provided,
however, that if the Demand Registration, S-3 Registration or Shelf Registration
is an Underwritten Offering, the managing underwriter or underwriters may select
Registrable Securities for inclusion in such Demand Registration, S-3
Registration or Shelf Registration from the Investors on a basis other than on
such pro rata basis if, in the reasonable opinion of such underwriter or
underwriters, selection on such other basis would be material to the success of
the offering.
 
(f)           A Demand Registration, S-3 Registration or Shelf Registration
requested pursuant to this Section 5 will not be deemed to have been effected
unless it has become effective under the Securities Act; provided, however, that
if after a Demand Registration, S-3 Registration or Shelf Registration has so
become effective, the offering of Registrable Securities pursuant to such Demand
Registration, S-3 Registration or Shelf Registration is terminated, suspended or
interfered with (so as to prevent the sale of more than 25% of the Registrable
Securities requested to be registered thereunder) by any stop order, injunction
or other order or requirement of the Commission or other governmental agency or
court, such Demand Registration, S-3 Registration or Shelf Registration
Statement will be deemed not to have been effected.
 
6.           Registration Procedures.  If and whenever the Company is required
to use its best efforts to effect or cause the registration of any Registrable
Securities under the Securities Act as provided in this Agreement (including
pursuant to a Demand Registration Request given under Section 5(a)), the Company
will, as expeditiously as reasonably possible:
 
 
8

--------------------------------------------------------------------------------

 
(a)           prepare and file with the Commission a registration statement with
respect to such Registrable Securities, and use its best efforts to cause such
registration statement to become effective and to keep the sellers of
Registrable Securities advised in writing of the initiation and progress of
proceedings regarding such registration, provided, however, that the Company may
discontinue any registration of its securities which is being effected pursuant
to Sections 4 or 5 herein at any time prior to the effective date of the
registration statement relating thereto (but only to the extent set forth in the
proviso contained in Section 4(a));
 
(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period of not less than 180 days(or such longer period as may be required in
connection with a Shelf Registration Statement)  or such shorter period which
will terminate when all Registrable Securities covered by such registration
statement have been sold (but not before the expiration of the 90-day period
referred to in Section 4(3) of the Securities Act and Rule 174 thereunder, if
applicable) and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement during
such period in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such registration statement; provided, however,
that prior to filing with the Commission any such registration statement,
prospectus or amendment or supplement thereto, the Company shall furnish copies
thereof to counsel for the sellers of Registrable Securities under such
registration statement, which document will be subject to reasonably prompt
review by such counsel;
 
(c)           furnish to each Investor selling Registrable Securities such
number of copies of such registration statement and of each such amendment and
supplement thereof (in each case including all exhibits), such number of copies
of the prospectus included in such registration statement (including each
preliminary prospectus and summary prospectus), in conformity with the
requirements of the Securities Act, and such other documents as such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities by such seller;
 
(d)           use its best efforts to register or qualify such Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as each seller shall request, and do any and
all other acts and things which may be necessary or advisable to enable such
seller to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such selling Investor; provided, however, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or to take any action which would subject it
to general service of process in any such jurisdiction where it is not then so
subject or subject itself to general taxation in any jurisdiction where it is
not then so subject;
 
(e)           immediately notify each Investor selling Registrable Securities
covered by such registration statement, at any time when a prospectus relating
thereto is required to be delivered under the Act within the appropriate period
mentioned in clause (b) of this Section 6, of the Company becoming aware that
the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and within ten
days prepare and furnish to all sellers a reasonable number of copies of an
amended or supplemental prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;
 
 
9

--------------------------------------------------------------------------------

 
(f)           use commercially reasonable efforts to list such Registrable
Securities on any securities exchange on which the Company’s equity securities
are then listed or quoted, if such Registrable Securities are not already so
listed or quoted, and provide an independent transfer agent and registrar for
such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;
 
(g)           furnish to each Investor selling Registrable Securities covered by
such registration statement a signed counterpart, addressed to such seller (and
the underwriters, if any) of:
 
(i)           an opinion of counsel for the Company, dated the effective date of
such registration statement (or, if such registration involves an underwritten
public offering, dated the date of the closing under the underwriting
agreement), reasonably satisfactory in form and substance to the Investor
selling such Registrable Securities (and the managing underwriter, if any); and
 
(ii)           a “comfort” letter, dated the effective date of such registration
statement (or, if such registration involves an underwritten Public Offering,
dated the date of the underwriting agreement and a “bring down” letter dated the
date of the closing under the underwriting agreement), signed by the independent
public accountants who have certified the Company’s financial statements
included in such registration statement, covering such matters with respect to
such registration statement as are customarily covered in accountants’ letters
delivered to the underwriters in Underwritten Offerings of securities as may
reasonably be requested by the Investors selling such Registrable Securities
(and the managing underwriter, if any);
 
(h)           Subject to the execution of confidentiality agreements
satisfactory in form and substance to the Company in the exercise of its good
faith judgment, the Company will give to the Investor selling Registrable
Securities, its counsel and accountants (i) reasonable and customary access to
its books and records and (ii) such opportunities to discuss the business of the
Company with its directors, officers, employees, counsel and the independent
public accountants who have certified its financial statements, as shall be
appropriate, in the reasonable judgment of counsel, to the Investors selling
Registrable Securities, to enable such Investor to exercise its due diligence
responsibility; and
 
(i)           in the case of an Underwritten Offering, enter into and perform
its obligations under an underwriting agreement in customary form.
 
 
10

--------------------------------------------------------------------------------

 
The Company may require each Investor selling Registrable Securities as to which
any registration is being effected promptly to furnish to the Company (i) an
opinion of counsel for such Investor dated the effective date of the
registration statement relating to such Investor’s Registrable Securities (or,
if such registration involves an underwritten Public Offering, dated the date of
the closing under the underwriting agreement), reasonably satisfactory in form
and substance to the Company (and the managing underwriter, if any) and
(ii) such information regarding the distribution of such Registrable Securities
as may be legally required.  Such information shall be furnished in writing and
shall state that it is being furnished for use in the registration statement.
 
Each Investor agrees by acquisition of such Registrable Securities that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in clause (e) of this Section 6, such Investor will forthwith
discontinue disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such Investor’s receipt of
the supplemented or amended prospectus contemplated by clause (e) of this
Section 6, and, if so directed by the Company, such Investor will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Investor’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of the Company’s notice.  In the event
the Company shall give any such notice, the period mentioned in clause (b) of
this Section 6 shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to clause (e) of
this Section 6 and including the date when each Investor covered by such
registration statement shall have received the copies of the supplemented or
amended prospectus contemplated by clause (e) of this Section 6.
 
7.           Indemnification.
 
(a)           Indemnification by the Company.  The Company hereby agrees to
indemnify and hold harmless each Investor owning Registrable Securities which
shall have been registered under the Securities Act, and such Investor’s
officers, directors, employees and agents and each other Person, if any, who
controls such Investor within the meaning of the Securities Act and each other
Person (including underwriters) who participates in the offering of such
Registrable Securities against any losses, claims, damages, liabilities,
reasonable attorneys’ fees, costs or expenses (collectively, the “Damages”),
joint or several, to which such Investor or controlling Person or participating
Person may become subject under the Securities Act or otherwise, insofar as such
Damages (or proceedings in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact made by the
Company or its agents contained in any registration statement under which such
Registrable Securities are registered under the Securities Act, in any
preliminary prospectus or final prospectus contained therein, in any “issuer
free writing prospectus” as defined in Rule 433 under the Securities Act
relating to such Registrable Securities, or in any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse such Investor or such
controlling Person or participating Person in connection with investigating or
defending any such Damages or proceeding; provided, however, that the Company
will not be liable in any such case to the extent that any such Damages arise
out of or are based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, said
preliminary or final prospectus, said issuer free writing prospectus or said
amendment or supplement thereto in reliance upon and in conformity with written
information furnished to the Company by such Investor or such controlling or
participating Person, as the case may be, specifically for use in the
preparation thereof; or (ii) an untrue statement or alleged untrue statement,
omission or alleged omission in a prospectus if such untrue statement or alleged
untrue statement, omission or alleged omission is corrected in an amendment or
supplement to the prospectus which amendment or supplement is delivered to such
Investor in a timely manner and such Investor thereafter fails to deliver such
prospectus as so amended or supplemented prior to or concurrently with the sale
of such Registrable Securities to the Person asserting such Damages.
 
 
11

--------------------------------------------------------------------------------

 
(b)           Indemnification by the Investors Holding Registrable Securities
Which Are Registered.  It shall be a condition of the Company’s obligations
under this Agreement to effect any registration under the Securities Act that
there shall have been delivered to the Company an agreement or agreements duly
executed by each Investor holding Registrable Securities to be so registered,
whereby each such Investor agrees to indemnify and hold harmless the Company,
its directors, officers, employees and agents and each other Person, if any,
which controls the Company within the meaning of the Securities Act against any
Damages, severally, but not jointly, to which the Company, or such other Person
or such Person controlling the Company may become subject under the Securities
Act or otherwise, but only to the extent that such Damages (or proceedings in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained, on the effective date thereof,
in any registration statement under which such Registrable Securities are
registered under the Securities Act, in any preliminary prospectus or final
prospectus contained therein, in any “issuer free writing prospectus” as defined
in Rule 433 under the Securities Act relating to such Registrable Securities or
in any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
which, in each such case, has been made in or omitted from such registration
statement, said preliminary or final prospectus, said issuer free writing
prospectus or said amendment or supplement in reliance upon, and in conformity
with, written information furnished to the Company by such Investor specifically
for use in the preparation thereof.  The Company shall be entitled to receive
indemnities from underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, to the same
extent as provided above, with respect to information furnished in writing by
such Persons specifically for inclusion in any prospectus or registration
statement.
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of the commencement of any action or proceeding involving a
claim referred to in the preceding paragraphs of this Section 7 (provided the
failure of any indemnified party to give such notice shall not relieve the
indemnifying party of its obligations under this Section 7 except to the extent
of any damages caused solely by such failure), and (ii) unless the indemnified
party has been advised by its counsel that a conflict of interest exists or may
exist between such indemnified and indemnifying parties under applicable
standards of professional responsibility, with respect to such claim, permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  Whether or not such defense
is assumed by the indemnifying party, the indemnifying party will not be subject
to any liability for any settlement made without its consent (but such consent
will not be unreasonably withheld).  No indemnifying party will consent to the
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation; provided, however, that no indemnifying party will consent to the
entry of any judgment or enter into any settlement (other than for the payment
of money only) without the consent of the indemnified party (which consent will
not be unreasonably withheld).  An indemnifying party who is not entitled to, or
elects not to, assume the defense of the claim, will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest exists or may exist between such
indemnified party and any other such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the fees
and expenses of such additional counsel or counsels.
 
 
12

--------------------------------------------------------------------------------

 
(d)           Contribution.  If for any reason the indemnification provided for
in the preceding Sections 7(a) or 7(b) is unavailable to an indemnified party in
respect of any Damages referred to therein, the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such Damages in such proportion as is appropriate to reflect the relative
benefits received by, and the relative fault of, the indemnified party and the
indemnifying party, as well as any other appropriate equitable considerations;
provided, however, that in no event shall the liability of any selling Investor
hereunder (whether in respect of indemnification or contribution obligations) be
greater in amount than the difference between the dollar amount of the net
proceeds received by such Investor upon the sale of the Registrable Securities
giving rise to such contribution obligation and all amounts previously
contributed by such Investor with respect to such Damages.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of fraudulent misrepresentation.
 
8.           Restrictions on Public Sale by the Company and Others.  The Company
shall (i) not effect any public sale or distribution of any of its Securities
for its own account during the 10-day period prior to, and during the 90-day
period beginning on, the effective date of a Registration Statement filed
pursuant to Sections 4 or 5, and (ii) use reasonable efforts to cause each
holder of Securities purchased from the Company at any time after the date of
this Agreement (other than in a registered public offering) to agree not to
effect any public sale or distribution of any such securities during such
period, including a sale pursuant to Rule 144 under the Securities Act (except
as part of such Underwritten Registration, if permitted).
 
9.           Public and Underwritten Offerings.
 
(a)           If any of the Registrable Securities covered by any Incidental
Registration that is not also a Demand Registration or S-3 Registration are to
be sold in an Underwritten Offering, the investment banker or investment bankers
and manager or managers that will administer and underwrite the offering will be
selected by the Company.  In any Demand Registration or S-3 Registration, such
underwriters shall be selected by the Investor initiating such Demand
Registration or S-3 Registration.
 
 
13

--------------------------------------------------------------------------------

 
(b)           Notwithstanding anything herein to the contrary, no Person may
participate in any Public Offering hereunder unless such Person (a) agrees to
sell such Person’s securities on the basis provided in any underwritten
arrangements approved by the Persons entitled hereunder to approve such
arrangement and (b) accurately completes and executes all questionnaires, powers
of attorney, indemnities, custody agreements, underwriting agreements and other
customary documents required under the terms of such underwriting arrangements;
provided, however, that no Investor will be required to provide representations
and warranties or indemnities or otherwise become subject to liabilities or
obligations in any such underwriting agreement that are not customary for
investors of its type in such transaction.
 
10.           Rights in Respect of the Board.
 
(a)           For so long as an Investor beneficially owns in the aggregate at
least five percent (5%) of the Company’s issued and outstanding voting
securities (the “Threshold Amount”), such Investor shall have the right to
designate a representative (the “Representative”) to attend each meeting of the
board of directors of the Company (and each meeting of any committee thereof) as
a non-voting observer at the Company’s sole expense, whether such meeting is in
person or by teleconference; provided that any Representative who attends a
meeting of the audit committee must qualify as “independent” from the Company,
as such term is defined in Section 303A.02 of the NYSE Listed Company Manual (or
any successor provision).  The Company shall cause the Representative to be
provided with all communications and materials that are provided by the Company
or its consultants to the members of such board of directors generally, at the
same time and in the same manner that such communications and materials are
provided to such members, including all notices, board packages, reports,
presentations, minutes and consents.  Notwithstanding the foregoing, the Company
reserves the right to exclude any Representative attending a meeting of the
audit committee from access to any material or portion of a meeting of the audit
committee to the extent necessary to allow the Company to refrain from
identifying the Representative as a member of the board of directors of the
Company or the audit committee in any initial, interim, annual or other
affirmation submitted by the Company to the New York Stock Exchange pursuant to
Section 303A of the  NYSE Listed Company Manual (or any successor provision).
 
(b)           Each Investor agrees that it will not disclose any Confidential
Information to any person, provided that Confidential Information may be
disclosed (i) to the partners, directors, officers, employees, agents, counsel,
advisers and representatives of the Investor or any of its Affiliates, (ii) to
the extent required by applicable law, rule or regulation (including to comply
with any oral or written questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process to which such
Investor is subject) or (iii) if such Investor obtains the prior written consent
of the board of directors of the Company.
 
11.           Limitation on Subsequent Registration Rights.  From and after the
date of this Agreement the Company shall not, without the prior written consent
of the Investors, enter into any agreement with any holder or prospective holder
of any securities of the Company giving such holder or prospective holder any
registration rights the terms of which are equivalent to or more favorable than
the registration rights granted to the Investors hereunder, or which would
reduce the amount of Registrable Securities the Investors can include in any
Registration Statement filed pursuant to Section 5 hereof, unless such rights
are subordinate to those of the Investors.
 
 
14

--------------------------------------------------------------------------------

 
12.           Miscellaneous.
 
(a)           Amendment; Waiver.  No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in a writing specifically referring to this Agreement and signed by each
Investor and the Company.  No failure or delay in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege under this
Agreement.
 
(b)           Addresses and Notices.  Except as otherwise expressly provided
herein, all notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be personally delivered or sent by
overnight delivery by reputable delivery service or courier, or by facsimile
(confirmed with a copy sent by one of the aforementioned methods), to the
intended Party at the address or facsimile number of such Party set forth below
or at such other address or facsimile number as shall be designated by such
Party in a written notice to the other Party hereto. All such notices, requests,
claims, demands and other communications shall be deemed to have been delivered
and received (i) when delivered personally to the recipient, (ii) upon
transmission by facsimile if received during normal business hours of the
recipient and, if not, the next Business Day after transmission, as evidenced by
confirmation of transmission from the sender’s facsimile machine or (iii) on the
date of delivery set forth in the applicable proof of delivery if sent by
reputable delivery service or courier.
 
If to the Company:
 
Edgen Group, Inc.
18444 Highland Road
Baton Rouge, LA  70809
Attn: Chief Executive Officer
Fax: (225) 756-7953
 
If to EM II LP:
 
Edgen Murray II, L.P.
c/o Jefferies Capital Partners
520 Madison Avenue, 10th Floor
New York, NY  10022
Attention:     Nicholas Daraviras
Telephone:   (212) 284-1700
Fax:                (212) 284-1717
 
 
15

--------------------------------------------------------------------------------

 
If to B&L:
 
Bourland & Leverich Holdings, LLC
c/o Jefferies Capital Partners
520 Madison Avenue, 10th Floor
New York, NY  10022
Attention:     Nicholas Daraviras
Telephone:   (212) 284-1700
Fax:                (212) 284-1717
 
(c)           Further Action.  Each Party agrees to execute and deliver all such
documents and take or refrain from taking all such actions as may be reasonably
requested by the other Party in furtherance of the purposes of this Agreement.
 
(d)           Binding Nature; Successors and Assigns; Appointment of
Representative.
 
(i)           This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns and executors, administrators and heirs. The Company may not
assign, delegate, transfer or otherwise dispose of any of its rights or
obligations under this Agreement in whole or in part without, in each case,
obtaining the prior written consent of the Investors (which consent may be
withheld in the sole discretion of the Investors).  The Investors may from time
to time assign, delegate, transfer or otherwise dispose of any of its rights or
obligations under this Agreement in whole or in part to any one or more Persons
without consent.  If an Investor makes any such assignment, delegation, transfer
or other disposition, it shall have the right to specify the extent thereof and
any terms or conditions applicable thereto, including limitations on transfer,
assignment or exercise of rights under this Agreement and assignment of rights
as to payment but reservation as to other rights.  Each Party agrees that each
Investor shall have the right to appoint a representative to perform any of the
rights or obligations of such Investor under this Agreement or designate a
process for appointing and removing such a representative. The Company shall not
be required to recognize any purported assignee, delegatee or transferee as such
unless such purported assignee, delegatee or transferee provides the Company
with evidence reasonably satisfactory to the Company of the assignment,
delegation or transfer to such purported assignee, delegatee or transferee.
 
(ii)           The Company agrees not to consummate a merger, consolidation or
sale or other disposition (whether by asset sale, equity sale, statutory
division, merger or otherwise, and whether in one or more transactions) of all
or substantially all of its assets (a “Sale Transaction”) without first
delivering to the Investors a written agreement of the surviving, resulting,
successor or transferee Person that such Person shall be bound by the terms of
this Agreement and that provides that the Investors are intended third-party
beneficiaries of such agreement.  If the Company delivers such an agreement,
then, notwithstanding the second sentence of this Section 11(d), it shall be
permitted to consummate the applicable Sale Transaction.
 
 
16

--------------------------------------------------------------------------------

 
(iii)           A reference to any party to this Agreement or another agreement
or document includes the party’s successors and permitted assigns.
 
(iv)           Any purported assignment, delegation, transfer or other
disposition in violation of this Section 11(d) shall be void and unenforceable
ab initio.
 
(e)           No Third Party Beneficiaries.  Except as expressly set forth in
Section 11(d), nothing in this Agreement, express or implied, is intended to or
shall confer upon anyone other than the Parties and their respective successors
and permitted assigns any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
 
(f)           Interpretation.  Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:
 
(i)           Whenever the context may require, any pronoun used in this
Agreement shall include the corresponding masculine, feminine, or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa.
 
(ii)           Any headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
(iii)           All references in this Agreement to articles, sections or
subdivisions thereof shall refer to the corresponding article, section or
subdivision thereof of this Agreement unless specific reference is made to such
articles, sections, or subdivisions of another document or instrument.
 
(iv)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and article, section,
subsection, schedule and exhibit references are to this Agreement unless
otherwise specified.
 
(v)           The word “including” shall mean including without limitation.
 
(vi)           The word “or” will have the inclusive meaning represented by the
phrase “and/or”.
 
(vii)           No presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
 
(viii)           The rights and remedies under this Agreement are cumulative and
are in addition to and not in substitution for any other rights and remedies
available at law or in equity or otherwise.
 
 
17

--------------------------------------------------------------------------------

 
(ix)           Whenever the context may require, any pronouns used herein shall
be deemed also to include the corresponding neuter, masculine or feminine forms.
 
(g)           Severability.  If any provision of this Agreement is illegal,
invalid or unenforceable in any jurisdiction, then, to the fullest extent
permitted by law: (i) the other provisions hereof will remain in full force and
effect in such jurisdiction and will be liberally and equitably construed in
order to carry out as nearly as possible the purpose and intent of this
Agreement; (ii) the illegality, invalidity or unenforceability of any such
provision in such jurisdiction will not affect the legality, validity or
enforceability of such provision in any other jurisdiction; and (iii) in lieu of
each such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible so as to be
enforceable to the maximum extent compatible with applicable law.
 
(h)           Integration.  This Agreement, together with the Exchange
Agreements, constitutes the entire agreement and supersedes any and all other
prior agreements and undertakings, both written and oral, between any of the
Parties with respect to the subject matter hereof.
 
(i)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal law of the State of Delaware applicable to
contracts entered into and to be performed entirely within the State of Delaware
by citizens of the State of Delaware, without giving effect to conflicts of laws
provisions or any other principles or rules that would require or permit the
application of the laws of any other jurisdiction.
 
(j)           Submission to Jurisdiction; Waiver of Jury Trial.  To the fullest
extent permitted by applicable law, each of the Parties hereby irrevocably and
unconditionally (i) submits, for itself and its property, to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or, if such court
is unavailable, any state or federal court located in Wilmington, Delaware, as
well as to the appellate jurisdiction of all courts to which an appeal may be
taken from such courts, in any action, suit, proceeding or claim arising out of
or relating to this Agreement or the transactions contemplated hereby, including
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement, (ii) agrees that all claims in respect of any
such action, suit, proceeding or claim shall be brought, heard and determined
exclusively in such courts, (iii) agrees that such for a have a reasonable
relation to this Agreement, and to the relationship of the Parties with one
another; (iv) waives and agrees not to assert any objection that it may now or
hereafter have to the laying of venue of any action, suit, proceeding or claim
arising out of or relating to this Agreement or the transactions contemplated
hereby in any such court, (v) consents to the service of any and all process in
any such action, suit, proceeding or claim by the mailing of copies of such
process to such Person at its address specified herein or in any other manner
permitted by applicable law, (vi) waives to the fullest extent permitted by
applicable law any and all rights to a trial by jury in connection with any such
action, suit, proceeding or claim, (vii) agrees that a final judgment in any
such action, suit, proceeding or claim shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law, and (viii) agrees that performance under this Agreement shall continue
if reasonably possible during any such action, suit, proceeding or claim.
 
 
18

--------------------------------------------------------------------------------

 
(k)           Counterparts. This Agreement may be executed and delivered in one
or more counterparts, and by the different Parties hereto in separate
counterparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic transmission will be as effective as physical delivery of a
manually executed counterpart hereof.
 
(l)           Remedies.  The Parties hereto acknowledge that the rights of each
Party hereunder are unique and recognizes and affirms that in the event of a
breach or threatened breach of this Agreement by any Party, money damages may be
inadequate and the non-breaching Party may have no adequate remedy at law.
Accordingly, in the event of a breach or a threatened breach by any Party to
this Agreement of its obligations hereunder, any Party injured or to be injured
by such breach, in addition to being entitled to exercise all rights granted by
law, including recovery of damages, will be entitled to specific performance of
its rights under this Agreement, it being agreed by the Parties that the remedy
at law, including monetary damages, for breach of such provision will be
inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at law would be adequate is waived. The
Parties agree that such non-breaching Party shall have the right, in addition to
any other rights and remedies existing in its favor at law or in equity, to
enforce its rights and the other Party’s obligations hereunder not only by an
action or actions for damages but also by an action or actions for specific
performance, injunctive or other equitable relief (without posting of bond or
other security). Each Party waives and agrees not to assert the defense of
adequate remedy at law and further agrees that the only permitted objection that
it may raise in response to any action for equitable relief is that it contests
the existence of a breach or threatened breach of this Agreement.
 
(m)           Current Public Information.  At all times after the Company has
filed a registration statement with the Commission pursuant to the requirements
of either the Securities Act or the Exchange Act, and as long as the Investors
shall hold any Registrable Securities, the Company will file all reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and will take such
further action as any Investor may reasonably request, all to the extent
required to enable such Investors pursuant to Rule 144 under the Securities Act
(as such rule may be amended from time to time) or any similar rule or
regulation hereafter adopted by the Commission.
 
(n)           Recapitalization, Exchange, Etc. Affecting the Company’s
Securities.  The provisions of this Agreement shall apply, to the full extent
set forth herein, with respect to any and all Securities of the Company or any
successor or assign of the Company (whether by merger, consolidation, sale of
assets or otherwise) that may be issued in respect of, in exchange for, or in
substitution of, the Securities, including without limitation in connection with
a reorganization and a recapitalization, and shall also apply to the entity
resulting from a reorganization or recapitalization that is the issuer of such
Securities.
 
[Remainder of Page Intentionally Left Blank]
 
 
19

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
as of the date first above written.
 
 

  EDGEN GROUP INC.                  
 
By:
/s/ David L. Laxton, III       Name:  David L. Laxton, III      
Title:  Executive Vice President, Chief Financial Officer and Secretary
      Address:  

 
[Signature Page to Investors and Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Confirmed and accepted as of the date first above written:
 
 
EDGEN MURRAY II, L.P.
 
 
 
 
By:  /s/ David L. Laxton,
III                                                                
Name:  David L. Laxton, III
Title:  Executive Vice President and Chief Financial Officer
Address:
 
BOURLAND & LEVERICH HOLDINGS LLC
 
 
 
By:  /s/ Robert F.
Dvorak                                                                
Name:  Robert F. Dvorak
Title:  President and Chief Executive Officer
Address:


 
[Signature Page to Investors and Registration Rights Agreement]

 